GRIFFIN, Chief Judge.
The petition for writ of prohibition is denied as legally insufficient. Petitioner claims that the trial court judge in the instant case should be prohibited from proceeding in this ease because he was the presiding judge in the earlier probate proceeding involving her deceased husband. However, she fails to relate any facts or explain how or why the trial judge’s involvement in the earlier probate proceeding might now cause him to be biased against her in the instant case. Moreover, there is no indication that petitioner has brought this matter to the attention of the lower court by a motion to disqualify.
DENIED.
GOSHORN, J., concurs.
DAUKSCH, J., concurs in result only.